          Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 1 of 24


 1   Kristie Fischer
     Nevada Bar No. 11693
 2   Rebecca Evans (Pro Hac Vice ​to be submitted​)
 3   Utah Bar No. 16846
     LawHQ, LLC
 4   299 S. Main St. #1300
     Salt Lake City, UT 84111
 5   Phone: (385) 233-6612 ext. 3152
 6   kristiefischer@lawhq.com
     rebecca@lawhq.com
 7
     Attorneys for Plaintiffs, listed on Exhibit A
 8
                               UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF NEVADA
10
11   Eric Vawter​,​ et al,
12
            Plaintiffs,                                  Civil Case No.:
13   v.
                                                         COMPLAINT
14   Porch.com Inc., ​a Delaware corporation;
     GoSmith Inc. ​a Delaware corporation;               JURY DEMAND
15
     Matthew Ehrlichman​, CEO and
16   co-founder of Porch.com Inc. and CEO of
     GoSmith, Inc., in his individual capacity;
17   Brenton Marrelli​, CEO and co-founder of
     GoSmith Inc., in his individual capacity;
18   and ​Darwin Widjaja, ​CTO and
19   co-founder of GoSmith Inc. and VP of
     Porch.com Inc., in his individual capacity,
20
            Defendants.
21
22
23
24
25
26
27
28


                                                     1
     Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 2 of 24


 1                              INDEX OF EXHIBITS
 2                                                                                 Pages
 3       1. Declaration of Thomas Alvord…………………………………………..…….11
 4       2. Exhibit A: List of Plaintiffs and Computations of Damages ……….... Title, 3, 4
 5       3. Exhibit B: Scraped and Stored Information of Eric Vawter ………………..5,
 6          13
 7       4. Exhibit C: Declaration of Brenton Marrelli…………………………………..8-9
 8       5. Exhibit D: Declaration of Darwin Widjaja ……………………………………..9

 9       6. Exhibit E: Porch.com Sharing Leads with GoSmith ………………………….11
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 3 of 24


 1                                            Introduction
 2          Eric Vawter and 36 other individuals (“Plaintiffs”) bring this action seeking to
 3   enforce Plaintiffs’ rights to privacy under the Telephone Consumer Protection Act
 4   (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute enacted in 1991 in response to
 5   widespread public outrage about the proliferation of intrusive, nuisance telemarketing
 6   practices. See ​Mims v. Arrow Fin. Servs., LLC​, 132 S. Ct. 740, 745 (2012).
 7          GoSmith Inc, Porch.com Inc, Matthew Ehrlichman, Darwin Widjaja, and Brenton
 8   Marrelli (“Defendants”) have blatantly violated the TCPA by using an automatic telephone
 9   dialing system, or “ATDS”, to send telemarketing text messages to Plaintiffs’ cellular
10   telephone numbers for the purposes of selling leads to home improvement contractors.
11   Further violating the TCPA, Defendants sent text messages to Plaintiffs despite Plaintiffs’
12   presence on the National Do Not Call Registry.
13          Plaintiffs have standing under the TCPA to bring this action before the Court, which
14   Plaintiffs now do, and respectfully request relief. Counsel have complied with Local Rule IA
15   11-2 and will file a verified petition for admission within 5 days.
16                                            I.       Parties
17          1.    There are 37 Plaintiffs in this lawsuit, each of whom is a “person” as defined by

18   47 U.S.C. § 153 (39). For the name, county, and state of each Plaintiff, see Exhibit A.
19          2.    Defendant Porch.com (“Porch.com”) is a Delaware corporation with its
20   principal place of business at 2201 1st Ave. S. Seattle, WA 98134.
21          3.    Defendant GoSmith, Inc. (“GoSmith”) is a Delaware corporation with its
22   principal place of business at 1250 Borregas Ave, Sunnyvale, CA 94089.
23          4.    Defendant Matthew Ehrlichman (“Ehrlichman”) is a “person” as defined by 47
24   U.S.C. § 153 (39) and is a resident of King County, Washington.
25          5.    Defendant Brenton Marrelli (“Marrelli”) is a “person” as defined by 47 U.S.C.
26   § 153 (39) and is a resident of San Mateo County, California.
27          6.    Defendant Darwin Widjaja (“Widjaja”) is a “person” as defined by 47 U.S.C. §
28   153 (39) and is a resident of Alameda County, California.


                                                   3
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 4 of 24


 1                                    II.   Jurisdiction and Venue
 2          7.    This Court has jurisdiction over the subject matter of this action under 28
 3   U.S.C. § 1331, as the action arises under the TCPA, which is a federal statute.
 4          8.    This Court has personal jurisdiction over all Defendants because they all were
 5   involved in conducting a significant amount of business in this District, soliciting businesses
 6   in this District, and sending unsolicited text messages to this District.
 7          9.    Venue is proper in this District under 28 U.S.C. § 1391(b) because all
 8   Defendants were involved in conducting a significant amount of business within this District
 9   and all engaged in significant telemarketing to this District.
10                         III. Statement of Facts Common to All Claims
11          10.   GoSmith has sent 7,258 text messages to Plaintiffs using an Automatic
12   Telephone Dialing System. ​See ​Exhibit A at 1–2.
13          11.   Of these messages, GoSmith has sent 2,902 text messages to Plaintiffs’ phone
14   numbers that are registered on the National Do Not Call Registry. ​See ​Exhibit A at 1–2.
15   These are residential phone numbers which Plaintiffs use in their home-based-businesses.
16          12.   Plaintiffs have received more than one text message from GoSmith within a
17   12-month period.
18          13.   The business model of GoSmith and Porch.com is to sell leads to home
19   improvement contractors. The leads that GoSmith and Porch.com sell are of people looking
20   for help with services such as painting, landscaping, etc.
21          14.   Starting around August 2012 until 2019, GoSmith developed and engaged in
22   massive programmatic web scraping, scraping the websites of Yelp.com, YellowPages.com,
23   BBB.org, and other similar web pages. In doing so, GoSmith obtained the information of
24   over ten million contractors nationwide.
25          15.   Each time GoSmith scraped a new contractor, GoSmith stored the information
26   of the contractor in GoSmith’s own database. The information GoSmith stored for each
27   contractor included the contractor’s company name, city, state, zip code, phone number, the
28   category of services the contractor provides, the exact URL where GoSmith scraped the


                                                   4
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 5 of 24


 1   information, the date the information was first scraped, and more. ​See​ Exhibit B at B-1
 2   through B-4.
 3           16.    When storing the information, GoSmith generated a unique ProviderID for each
 4   contractor. The ProviderID increased sequentially for each new contractor that GoSmith
 5   stored in its database (e.g. 11401, 11402, 11403, 11404, etc). Thus, GoSmith used a
 6   sequential number generator to ​store​ each phone number and associated information for each
 7   contractor.
 8           17.    GoSmith then sent automated text messages to contractors who had a mobile
 9   phone number.
10           18.    Reverse phone number lookups on the text messages show that GoSmith used
11   Sprint Business, Bandwidth, and other similar telephone providers to send the text messages.
12           19.    Sprint Business and Bandwidth allow users to send text messages via an API so
13   that text messages can be sent programmatically and automatically. In fact, with Bandwidth,
14   the only way to send text messages is using their API and cloud infrastructure.
15           20.    The messages GoSmith sent to Plaintiffs typically say: “[Name] is wanting
16   [service] in [city]. You have 1st priority. Reply 1 if interested, 3 if not.”
17           21.    Here is an example of a text message that GoSmith sent to Plaintiff Eric
18   Vawter:
19
20
21
22
23           22.    The manner in which GoSmith wrote and responded to the messages show that
24   an automated system—and not a human—sent and responded to the messages.
25           23.    A human who manually sends and responds to a text message conversation
26   does not tell someone “Reply 1 if interested, 3 if not.” Rather, these numbers are codes for
27   an automated system to receive a response, interpret the message, and automatically respond.
28


                                                    5
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 6 of 24


 1          24.   Here are some examples of text messages from GoSmith showing that when
 2   contractors respond with a number, GoSmith sent an automated response. But when
 3   contractors respond with a question or try to have a conversation, nobody responds:
 4

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26          25.   Additionally, here is another example of a contractor who received five of the
27   exact same text messages from GoSmith, all from different phone numbers, within a 7
28   minute time span. This clearly is an automated system gone awry:


                                                 6
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 7 of 24


 1
 2
 3
 4
 5
 6
 7
 8
 9
10          26.   All of this indicates that GoSmith (i) stored phone numbers to be dialed in
11   GoSmith’s database, (ii) coded their system to integrate with telephone providers such as
12   Bandwidth and others that allow for programmatic and automatic text messaging, and (iii)
13   then sent automated text messages at scale to the stored numbers. Thus, GoSmith knowingly
14   and willfully sent the text messages using an automatic telephone dialing system.
15          27.   At no time did Plaintiffs provide their phone number or information to GoSmith
16   or any of the other Defendants. Plaintiffs never consented, in any form, to receive automated
17   text messages from GoSmith or any of the other Defendants.
18          28.   Because GoSmith obtained Plaintiffs’ information by scraping third party
19   websites, it is impossible that GoSmith or the other Defendants can say they relied on
20   Plaintiffs’ websites or other marketing materials to construe that Plaintiffs somehow gave
21   GoSmith or the other Defendants consent to be messaged.
22          29.   The links included in the messages directed contractors to gosmith.com:
23
24
25
26
27
28


                                                 7
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 8 of 24


 1           30.   Many text messages contained URLS such as ​www.smithjobs-2.com​. These
 2   were custom URLs that redirected to gosmith.com when clicked, and allowed GoSmith to
 3   track the behavior and activity of the contractors GoSmith was text messaging.
 4           31.   The WHOIS domain information for ​smithjobs-2.com​ shows the registrant
 5   name as Darwin Widjaja and registrant email as ​darwin@gosmith.com​. This shows Widjaja
 6   was involved in the technological set up and administration of these telemarketing
 7   campaigns.
 8           32.   The domain gosmith.com is owned and controlled by GoSmith and was
 9   GoSmith’s website until GoSmith shut it down January 31, 2020. All of this indicates that
10   the text messages were sent by GoSmith.
11           33.   When a contractor clicked any of the URLs to view a lead, the contractor was
12   required to purchase credits to receive the lead information.
13           34.   Also, if contractors asked GoSmith for more information by texting “2”,
14   GoSmith sent this message: “Our system runs on appointment credits, 1 credit is $8. We
15   guarantee a connection with the homeowner or we'll refund your credits. Reply 1 to get
16   started.”
17           35.   This indicates that GoSmith was selling leads, not merely giving them away.
18   The text messages were thus business solicitations and constitute telemarketing.
19           36.   None of the text messages asked Plaintiffs if they wanted to come work for
20   Defendants or offered Plaintiffs employment at GoSmith or Porch.com, and thus were not
21   messages regarding employment or job opportunities.
22           37.   Marrelli is the co-founder of GoSmith and personally created, set up, ran, and
23   oversaw GoSmith’s marketing from its inception. In a declaration filed in August 2017
24   Marrelli stated: “I am the Chief Executive Officer (‘CEO’) of GoSmith, Inc. (‘GoSmith’),
25   and I have held this position since January 2017. In my role as CEO of GoSmith, ​I am
26   involved in nearly every facet of GoSmith’s operations​ and have comprehensive personal
27   knowledge of GoSmith’s business model and internet operations.” Declaration of Brenton
28   Marrelli in Support of Defendant GoSmith, Inc.'s Motion to Compel Arbitration in ​Rojas v.


                                                  8
        Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 9 of 24


 1   GoSmith, Inc.,​ (N.D. Ind. 2017), 17-cv-00281, Dkt. 16-2, ¶ 2 (emphasis added) (attached
 2   hereto as Exhibit C, see page C-1).
 3          38.   Widjaja, is the co-founder of GoSmith, and personally created, set up, ran, and
 4   oversaw GoSmith’s marketing from its inception. In a declaration filed October 2017
 5   Widjaja stated: “I am the Chief Technology Office (‘CTO’) of GoSmith, Inc. (‘GoSmith),
 6   and I have held this position since January 2017. In my role as CTO of GoSmith, ​I am
 7   involved in nearly every facet of GoSmith’s operations​ and have comprehensive personal
 8   knowledge of GoSmith’s business model and internet operations.” Declaration of Darwin
 9   Widjaja in Support of Defendant GoSmith, Inc.'s Motion to Compel Arbitration in ​La Force
10   v. GoSmith, Inc.,​ (N.D. Cal. 2017), 4:17-CV-05101, Dkt. 16-1, ¶ 2 (emphasis added)
11   (attached hereto as Exhibit D, see page D-2).
12          39.   On LinkedIn, Marrelli lists himself as the CEO of GoSmith (2012 - Present),
13   and Widjaja lists himself as the CTO of GoSmith (2012 - Present). See
14   https://www.linkedin.com/in/brentonmarrelli/​ and
15   https://www.linkedin.com/in/darwinwidjaja/​, last accessed on January 30, 2020 2:25 p.m.
16   MST.
17          40.   Widjaja shares on his LinkedIn profile that: “My co-founder [Marrelli] and I
18   bootstrapped the company and in 5 years, we were able to grow the service to cover
19   nationwide and reaching [sic] $10M in annual revenue. Prior to an acquisition by Porch.com
20   in January 2017, I was building and managing a team of engineers, designer [sic] and
21   customer success managers.” See ​https://www.linkedin.com/in/darwinwidjaja/​, last accessed
22   on January 30, 2020 2:25 p.m. MST.
23          41.   Marrelli and Widjaja, as the co-founders and CEO/CTO of GoSmith, have been
24   directly involved in the strategy, approval, set up, and execution of the telemarketing
25   campaigns referenced in this complaint which have violated the TCPA.
26          42.   After Porch.com acquired GoSmith in January 2017, GoSmith became a
27   wholly-owned subsidiary of Porch.com.
28


                                                  9
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 10 of 24


 1           43.   GoSmith’s foreign business filing in Washington shows Ehrlichman and
 2   Marrelli are GoSmith’s Governors. GoSmith’s foreign business filing in California shows
 3   Ehrlichman is GoSmith’s CEO.
 4           44.   As the CEO and Governor of GoSmith, Ehrlichman has also been directly
 5   involved in the strategy and continued approval of the telemarketing campaigns referenced in
 6   this complaint which have violated the TCPA.
 7           45.   Marrelli, Widjaja, and Ehrlichman have been actual participants in these TCPA
 8   torts because they have personally authorized, overseen, and directed the illegal
 9   telemarketing. Each of them is therefore personally liable as tort participants.
10           46.   In the past three years, GoSmith has been sued 10 times for TCPA violations. In
11   each lawsuit, Marrelli, Widjaja, and Ehrlichman have been given actual and constructive
12   notice that GoSmith’s telemarketing was problematic and illegal, yet they defended and
13   continued to authorize GoSmith’s telemarketing. Thus each of them has explicitly and
14   implicitly authorized and engaged in the illegal telemarketing and they are each personally
15   liable as tort participants.
16           47.   In addition to Marrelli, Widjaja, and Ehrlichman being personally liable as tort
17   participants, Porch.com has also participated in the illegal marketing and is therefore liable.
18           48.   Porch.com has intentionally used the corporate form to prevent Porch.com from
19   being liable for illegal telemarketing. Treating Porch.com and GoSmith as a single
20   corporation is necessary to avoid the injustice which would result from treating them as
21   distinct entities.
22           49.   GoSmith is the alter ego of Porch.com and therefore Porch.com is liable for
23   GoSmith’s illegal text messages.
24           50.   Such a unity of ownership and interest exists between GoSmith and Porch.com
25   that the separate corporations of GoSmith and Porch.com no longer existed before GoSmith
26   was dissolved in January 2020. This is evidenced by following facts:
27            i.   GoSmith is inadequately capitalized. GoSmith intentionally and wilfully
28                 exposed itself to hundreds of millions of dollars in TCPA violations with no


                                                  10
     Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 11 of 24


 1            sufficient means to pay for these liabilities. GoSmith closed its doors at the end
 2            of January 2020, and now has few to no assets.
 3      ii.   GoSmith and Porch.com have commingled their assets. Here are six examples
 4            of their commingling:
 5               i.   First, at ​https://forum.nachi.org/t/porch-gosmith/120546​, a user named
 6                    Vince Del Fine reported in December 2017: “I received a lead from both
 7                    [Porch.com and GoSmith] and it’s the same client. Not the first time
 8                    either.” To this, another user named Frank Rotte responded, “I believe
 9                    they are one in [sic] the same. I signed up with Porch as a client looking

10                    for a home inspection, and received a text from Smith, as the inspector,
11                    asking if I was interested in the job.” ​Id.
12              ii.   Second, GoSmith’s website showed detailed information regarding the
13                    leads GoSmith was texting to contractors, including the source of each
14                    lead. Virtually all of the leads since January 2017—when Porch.com
15                    acquired GoSmith—show the source of the leads as:
16                    “PorchSharedLeads.” In other words, in an effort to find contractors for
17                    Porch.com’s leads, Porch.com used GoSmith to send text messages to
18                    contractors nationwide. ​See​ Exhibit E at E-5, E-8, and E-11. ​See also
19                    Declaration of Thomas Alvord at 2–3 .
20             iii.   Third, at the end of January 2020 when GoSmith was winding down,
21                    GoSmith sent text messages to contractors informing the contractors
22                    that their info would be automatically migrated to Porch.com:
23
24
25
26
27
28


                                              11
     Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 12 of 24


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12            iv.   Fourth, if a contractor clicked the URLs in any of GoSmith’s text
13                  messages during the last week of January 2020, the contractor was
14                  automatically logged into an online dashboard on GoSmith.com, and
15                  saw this message:
16
17
18
19
20
21
22
23
24            v.    Fifth, the data that loaded behind the scenes when accessing the
25                  contractor dashboard showed that GoSmith saved multiple fields of data
26                  for each contractor, including these two fields: The first was called
27                  “PorchMigrationState,” which indicated whether GoSmith had migrated
28                  the contractor to Porch.com. The second was called


                                           12
     Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 13 of 24


 1                    “PorchCompanyID,” which referenced the company id that Porch.com
 2                                                   ​ xhibit B at B-4.
                      used for that contractor. ​See E
 3              vi.   Sixth, many of the text messages GoSmith sent came from numbers
 4                    such as 650-250-7911 and 650-250-7913. CNAM is an authoritative
 5                    database that the phone companies use to identify the entity or person
 6                    behind a telephone number. A CNAM lookup on these numbers returns
 7                    the name “Porchcom Inc.” In other words, GoSmith and Porch.com
 8                    shared the same phone numbers to send text messages to contractors
 9                    and/or GoSmith has merged its phone numbers and infrastructure into
10                    Porch.com.
11      iii.   GoSmith has been the mere instrumentality of Porch.com for a single venture.
12             This is readily seen in the examples above regarding commingling of assets.
13             Porch.com used GoSmith to expand its contractor network, and GoSmith
14             funneled all of their contractors to Porch.com. The purpose of this single
15             venture is to build a single, massive network of contractors nationwide for
16             Porch.com.
17      iv.    Porch.com has used GoSmith as a subterfuge for illegal transactions. The text
18             messages GoSmith sent violate the TCPA. After 10 TCPA class actions have
19             been brought against GoSmith in the last three years, Porch.com clearly had
20             actual and/or constructive knowledge that GoSmith’s telemarketing was illegal.
21             But Porch.com continued to intentionally abuse the corporate form and spam
22             contractors through GoSmith because doing so allowed Porch.com to escape
23             the legal consequences of their actions and evade the legal duty not to violate
24             the TCPA. These acts were taken by GoSmith in the interest of Porch.com
25             rather than GoSmith’s own interest.
26       v.    Porch.com and GoSmith have identical officers. On LinkedIn, Widjaja not only
27             lists himself as the CTO of GoSmith, but also as a VP of Porch.com.
28             Additionally, Erhlichman is the CEO Porch.com and the CEO of GoSmith.


                                              13
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 14 of 24


 1            vi.   Both Porch.com and GoSmith employ attorneys from Manatt, Phelps &
 2                  Phillips, LLP.
 3            51.   Porch.com has had actual and/or constructive knowledge of GoSmith’s blatant
 4   TCPA violations. Porch.com has allowed GoSmith to continue to spam because of the
 5   benefit to Porch.com’s own contractor network. Porch’s conduct has clearly been in bad
 6   faith. To allow Porch.com to hide behind GoSmith’s corporate veil would be unfair, unjust,
 7   inequitable, and would prevent Plaintiffs from obtaining any meaningful remedy because
 8   GoSmith has shut down, has transferred its assets to Porch.com, and now has few to no
 9   assets
10            52.   In addition to alter ego liability, Porch.com is also vicariously liable for text
11   messages that GoSmith sent seeking contractors for Porch.com’s leads. In sending these text
12   messages, GoSmith was the agent of Porch.com via actual authority and ratification.
13            53.   Porch.com acquired GoSmith in 2017 and then integrated their two systems
14   such that Porch.com would send its leads to GoSmith, and have GoSmith send out text
15   messages seeking to find contractors for these leads. Clearly GoSmith reasonably believed
16   that Porch.com wanted GoSmith to send text messages for each of these new leads,
17   otherwise Porch.com wouldn’t have sent GoSmith its leads and integrated their two systems.
18   Thus GoSmith had actual authority to act on behalf of Porch.com.
19            54.   Even in the virtually impossible event there weren’t actual authority, there was
20   also ratification because GoSmith was sued 10 times in the past 3 years while Ehrlichman
21   was the CEO of GoSmith and Porch.com, and while Widjaja was the CTO of GoSmith VP
22   of Porch.com. This is an externally observable indication that Porch.com had actual
23   knowledge of material facts regarding GoSmith’s telemarketing, and Porch.com chose to
24   accept the benefits of GoSmith’s acts by continuing to send leads to GoSmith for GoSmith to
25   then send text messages seeking contractors for these leads.
26            55.   In the unlikely event Porch.com was aware of the GoSmith lawsuits but chose
27   to be unaware of the material facts regarding GoSmith’s telemarketing, Porch.com was
28   willfully ignorant of GoSmith’s telemarketing, and thus ratified GoSmith’s telemarketing.


                                                    14
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 15 of 24


 1          56.   By sending hundreds of text messages to Plaintiffs, Defendants harmed
 2   Plaintiffs in the exact way that Congress sought to prevent by enacting the TCPA.
 3          57.   Plaintiffs have suffered lost time, an annoyance, a nuisance, and an invasion of
 4   privacy because of the text messages.
 5                                       IV. Legal Standard
 6          i.    The National Do Not Call Registry
 7          58.   Congress, via the TCPA, authorized a rulemaking proceeding to explore how to
 8   best “protect residential telephone subscribers’ privacy rights.” 47 U.S.C. § 227(c)(1).
 9          59.   The end result of the rulemaking proceeding was the creation of the National
10   Do Not Call Registry (“Registry”). The Registry is a single national database of telephone
11   numbers where residential telephone subscribers can object to receiving telephone
12   solicitations. Telephone solicitations to numbers on the Registry are prohibited. 47 C.F.R.
13   §64.1200(c)(2).
14          ii.   Prohibitions on Automated Telemarketing Calls
15          60.   In 1991, Congress passed the TCPA to regulate the explosive growth of the
16   telemarketing industry. In doing so, Congress recognized that “[u]nrestricted
17   telemarketing… can be an intrusive invasion of privacy.” Telephone Consumer Protection
18   Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
19          61.   The TCPA makes it unlawful “to make any call (other than a call made for
20   emergency purposes or made with the prior express consent of the called party) using an
21   automatic telephone dialing system or an artificial or prerecorded voice … to any telephone
22   number assigned to a … cellular telephone service.” ​See​ 47 U.S.C. § 227(b)(1)(A)(iii).
23          62.   The TCPA defines an "automatic telephone dialing system" (“ATDS”) as
24   "equipment that has the capacity - (A) to store or produce telephone numbers to be called,
25   using a random or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
26   227(a)(1).
27          63.   Courts have explained that the statutory definition of an ATDS means
28   “equipment which has the capacity—(1) to store numbers to be called or (2) to produce


                                                 15
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 16 of 24


 1   numbers to be called, using a random or sequential number generator—and to dial such
 2   numbers.” ​See​ ​Marks v. Crunch San Diego, LLC​, 904 F.3d 1041, 1052 (9th Cir. Sep. 20,
 3   2018).
 4            64.   In 2012, the FCC issued an order tightening the restrictions for automated
 5   telemarketing calls, requiring “prior express ​written​ consent” for such calls to wireless
 6   numbers. ​See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
 7   Act of 1991​, 27 FCC Rcd. 1830, 1838 [8] ¶¶18, 20 (February 15, 2012) (emphasis supplied).
 8            65.   To obtain express written consent for telemarketing calls, a defendant must
 9   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and
10   conspicuous disclosure’ of the consequences of providing the requested consent. . . . [and]
11   having received this information, agrees unambiguously to receive such calls at a telephone
12   number the [plaintiff] designates.”​ Id ​at​ 1​ 843 [13] ¶32 (citing the FTC’s rules for
13   telemarketing calls, codified at 16 C.F.R. § 310.4(b)(v)(A)(i), (iii), (iv).
14            66.   The TCPA regulations promulgated by the FCC define “telemarketing” as the
15   initiation of a telephone call or message for the purpose of encouraging the purchase or
16   rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12).
17            67.   In determining whether a communication constitutes telemarketing, a court
18   must evaluate the ultimate purpose of the communication. See ​Golan v. Veritas Entm't, LLC,​
19   788 F.3d 814, 820 (8th Cir. 2015).
20            68.   “Neither the TCPA nor its implementing regulations ‘require an explicit
21   mention of a good, product, or service’ where the implication of an improper purpose is
22   ‘clear from the context.’” ​Id.​ (citing ​Chesbro v. Best Buy Stores,​ L.P., 705 F.3d 913, 918 (9th
23   Cir. 2012)).
24            69.   The FCC has explained that calls motivated in part by the intent to sell
25   property, goods, or services are considered telemarketing under the TCPA. ​See In re Rules
26   and Regulations Implementing the Telephone Consumer Protection Act of 1991​, 18 FCC
27   Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
28   purchase, rent, or invest in property, goods, or services during the call or in the future. ​Id.


                                                    16
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 17 of 24


 1          70.    If a call is not deemed telemarketing, a defendant must nevertheless
 2   demonstrate that it obtained the plaintiff’s prior express consent. ​See In the Matter of Rules
 3   and Regulations Implementing the Tel. Consumer Prot. Act of 1991​, 30 FCC Rcd. 7961,
 4   7991-92 (July 10, 2015) (requiring express consent “for non-telemarketing and
 5   non-advertising calls”).
 6          71.    The FCC has issued rulings and clarified that consumers are entitled to the
 7   same consent-based protections for text messages as they are for calls to wireless numbers.
 8   See Satterfield v. Simon & Schuster, Inc.​, 569 F.3d 946, 952 (9th Cir. 2009).
 9          iii.   Individual Officer Liability
10          72.    Under the TCPA, an individual may be personally liable pursuant to 47 U.S.C.
11   § 217, which provides that the “act, omission, or failure… of any officer… acting for or
12   employed by any common carrier or user, acting within the scope of his employment, shall
13   in every case be also deemed to be the act, omission, or failure… of such carrier or user as
14   well as of that person.” 47. U.S.C. § 217.
15          73.    To violate the TCPA is to commit a tort, and a “corporate officer is individually
16   liable for the torts he personally commits and cannot shield himself behind a corporation
17   when he is an actual participant in the tort.” ​Donsco, Inc. v. Casper Corp.,​ 587 F. 2d 602 (3d
18   Cir. 1978).
19          74.    When considering individual officer liability, Courts have agreed that a
20   corporate officer involved in the telemarketing may be personally liable under the TCPA.
21   See, e.g., City Select Auto Sales Inc. v. David Randall Assocs., Inc.​, 885 F.3d 154, (3d Cir.
22   2018) (“[A] corporate officer can face personal liability under the TCPA for actions he
23   personally authorized or took.”)(J. Schwartz, concurring in the majority opinion, which
24   reads: “a corporate officer can be personally liable [under the TCPA] if he . . . actively
25   oversaw and directed the conduct.”); ​Jackson Five Star Catering, Inc. v. Beason,​ 2013 U.S.
26   Dist. LEXIS 159985, *10 (E.D. Mich. Nov. 8, 2013) (“[M]any courts have held that
27   corporate actors can be individually liable for violating the TCPA "where they 'had direct,
28   personal participation in or personally authorized the conduct found to have violated the


                                                  17
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 18 of 24


 1   statute.'”); ​Maryland v. Universal Elections,​ 787 F. Supp. 2d 408, 415-16 (D. Md. 2011) (“If
 2   an individual acting on behalf of a corporation could avoid individual liability, the TCPA
 3   would lose much of its force.”).
 4           iv.    Equitable Alter Ego Liability
 5           75.    Under Nevada’s equitable alter ego doctrine, a subsidiary is the alter ego of its
 6   parent corporation—and the parent corporation is therefore liable for the subsidiary’s
 7   acts—when: 1) the subsidiary is “influenced and governed by the” parent corporation; 2)
 8   there exists “such unity of interest and ownership that” the parent and subsidiary are
 9   inseparable; and 3) “adherence to the corporate fiction of a separate entity would, under the
10   circumstances, sanction a fraud or promote injustice.” ​LFC Mktg. Group, Inc. v. Loomis,​ 8
11   P.3d 841, 846-47 (Nev. 2000); see also ​Viega GmbH v. Eighth Judicial Dist. Court of the
12   State,​ 328 P.3d 1152, 1162 (Nev. 2014).
13           76.    Influence can be found through, for example, ownership, control, or shared
14   officers and directors. See ​Lorenz v. Beltio, Ltd.​, 963 P.2d 488, 496 (Nev. 1998); ​Polaris
15   Indus. Corp. v. Kaplan,​ 747 P.2d 884, 886 (Nev. 1987).
16           77.    Unity of interest and ownership can be found by considering factors including,
17   but “not limited to, commingling of funds, undercapitalization, unauthorized diversion of
18   funds, treatment of [subsidiary] assets as the [corporation’s] own, and failure to observe
19   corporate formalities.” ​Lorenz​ 963 P.2d at 497.
20           78.    Promotion of injustice resulting from adhering to corporate fiction can be
21   found, for example, when the plaintiff will “never have a chance to receive” the remedy
22   deserved if the parent corporation is not held liable, but the parent corporation continues to
23   profit. ​See Id​. at 497-98.
24           v.     Vicarious Liability
25           79.    For more than twenty years, the FCC has explained that its “rules generally
26   establish that the party on whose behalf a solicitation is made bears ultimate responsibility
27   for any violations.” ​In re Rules & Regulations Implementing the TCPA,​ 10 FCC Rcd 12391,
28   12397 (¶ 13) (August 7, 1995).


                                                    18
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 19 of 24


 1             80.   In 2008, the FCC likewise held that a company on whose behalf a telephone
 2   call is made bears the responsibility for any violations. ​See In re Rules and Regulations
 3   Implementing the Telephone Consumer Protection Act of 1991,​ 23 FCC Rcd. 559, 564
 4   (January 4, 2008)​.
 5             81.   In 2013, the FCC instructed that Defendants may not avoid liability by
 6   outsourcing their telemarketing to third parties. ​In re Joint Petition Filed by DISH Network,
 7   LLC et al. for Declaratory Ruling Concerning the TCPA Rules​, 28 FCC Rcd 6574, 6588 ¶37
 8   (2013).
 9             82.   The FCC stated that corporations are “vicariously liable under federal common
10   law principles of agency for violations of either section 227(b) or section 227(c) that are
11   committed by third-party telemarketers.” ​Id.​ at 6574. This includes principles of formal
12   agency, apparent authority, and ratification. ​Id.​ at 6584.
13             83.   Federal common law agency principles are based off of the Restatement (Third)
14   of Agency. ​Henderson v. United Student Aid Funds, Inc.​, 918 F.3d 1068, 1072-73 (9th Cir.
15   2019).
16             84.   An agent has actual authority when “the agent reasonably believes... that the
17   principal wishes the agent so to act.” Restatement (Third) of Agency § 2.01 (2006).
18             85.   An agent has apparent authority when “a third party reasonably believes the
19   actor has authority to act on behalf of the principal and that belief is traceable to the
20   principal's manifestations.” Restatement (Third) of Agency § 2.03 (2006).
21             86.   If there is no agency relationship, ratification can create one. Ratification can
22   happen in one of two ways: (i) When there is an “externally observable indication” that a
23   principal has “[actual] knowledge of material facts” regarding a third party’s acts, and
24   accepts the benefits of—and consents to—said acts; or (ii) When a principal is “willful[ly]
25   ignoran[t]” of the material facts of a third party’s acts. ​Henderson v. United Student Aid
26   Funds, Inc.,​ 918 F.3d 1068, 1073-74 (9th Cir. 2019).
27
28


                                                    19
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 20 of 24


 1          vi.   Standing Under the TCPA
 2          87.   Any residential telephone subscriber on the Registry who has received more
 3   than one telephone solicitation “within any 12-month period by or on behalf of the same
 4   entity” may bring an action for damages. 47 U.S.C. § 227(c)(5).
 5          88.   The TCPA also provides a private right of action for persons who receive
 6   automated, artificial, or prerecorded calls in violation of 47 U.S.C. § 227(b)(1)(A). ​See ​47
 7   U.S.C. § 227(b)(3).
 8          89.   In an action under 227(b), a plaintiff must only show that the defendant “called
 9   a number assigned to a cellular telephone service using an automatic dialing system or
10   prerecorded voice.” ​Breslow v. Wells Fargo Bank, N.A.,​ 857 F. Supp. 2d 1316, 1319 (S.D.
11   Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
12          90.   A plaintiff alleging a violation under the TCPA “need not allege any additional
13   harm beyond the one Congress has identified.” ​Van Patten v. Vertical Fitness Grp., LLC​,
14   847 F.3d 1037 (9th Cir. 2017) (quoting ​Spokeo, Inc. v. Robins,​ 136 S. Ct. 1540 (2016)).
15          91.   The receipt of a telemarketing or unsolicited call “demonstrates more than a
16   bare violation and satisfies the concrete-injury requirement for standing.”​ Leyse v. Lifetime
17   Entm't Servs., LLC​, Nos. 16-1133-cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir.
18   2017) (citing ​In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig.,​ 725 F.3d 65, 105
19   (2d Cir. 2013) ("The injury-in-fact necessary for standing need not be large; an identifiable
20   trifle will suffice."); ​Golan v. Veritas Entm't, LLC​, 788 F.3d 814, 819-21 (8th Cir. 2015)
21   (holding that receipt of two brief unsolicited robocalls as voicemail messages was sufficient
22   to establish standing under TCPA).
23          92.   Congress made clear that the TCPA was meant to protect both consumers and
24   businesses. Congress enumerated 15 findings when passing the TCPA, four of which
25   explicitly reference businesses and Congress’s intent to protect them:
26           i.   “The use of the telephone to market goods and services to the home ​and other
27                businesses​ is now pervasive due to the increased use of cost-effective
28


                                                  20
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 21 of 24


 1                telemarketing techniques.” Congressional Statement of Findings, § 2, Pub.L.
 2                102-243.(emphasis added).
 3          ii.   “Over 30,000 businesses actively telemarket goods and services ​to b​ usiness​ and
 4                residential customers​.” I​ d​. ​(emphasis added).
 5         iii.   “​Businesses also have complained​ to the Congress and the Federal
 6                Communications Commission that automated or prerecorded telephone calls are
 7                a nuisance, are an invasion of privacy, and interfere with interstate commerce.
 8                ​Id​. ​(emphasis added).
 9          iv.   The Federal Communications Commission should consider adopting reasonable
10                restrictions on automated or prerecorded calls ​to b​ usinesses​ as well as to the
11                home, consistent with the constitutional protections of free speech. ​Id​.
12                ​(emphasis added)
13          93.   The FCC has stated that residential telephone subscribers who also use their
14   phone number for business purposes are not precluded from adding their number on the
15   Registry. Indeed, the FCC has “decline[d] to exempt from the do-not-call rules those calls
16   made to ‘home-based businesses.’” ​Rules & Regulations Implementing the Telephone
17   Consumer Protection Act of 1991​, 20 FCC Rcd. 3788, 3793 (2005).
18                                     V.      First Cause of Action:
19                                           Illegal Use of an ATDs
20          94.   Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
21   as though fully stated herein.

22          95.   The Defendants’ use of an ATDS to contact Plaintiffs constitutes a violation of
23   47 U.S.C. § 227(b).
24          96.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b), Plaintiffs
25   are entitled to an award of $500.00 in statutory damages, for each and every violation,
26   pursuant to 47 U.S.C. § 227(b)(3)(B).
27
28


                                                     21
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 22 of 24


 1           97.      As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §
 2   227(b), Plaintiffs are entitled to an award of $1,500.00 in statutory damages, for each and
 3   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4           98.      Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct
 5   in the future.
 6                                       VI. Second Cause of Action:
 7                 Illegal Solicitation of Persons on the National Do Not Call Registry
 8           99.      Plaintiffs incorporate by reference all of the above paragraphs of this Complaint
 9   as though fully stated herein.
10           100. Defendants’ contact of Plaintiffs’ cellular phone numbers on the National Do
11   Not Call Registry constitutes a violation of 47 U.S.C. § 227(c) and 47 C.F.R. §64.1200(c).
12           101. As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c), Plaintiffs
13   are entitled to an award of $500.00 in statutory damages for each and every violation,
14   pursuant to 47 U.S.C. § 227(c)(5)(B).
15           102. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §
16   227(c), Plaintiffs are entitled to an award of $1,500.00 in statutory damages for each and
17   every violation, pursuant to 47 U.S.C. § 227(c)(5)(B) and 47 U.S.C. § 227(c)(5)(C).
18           103. “Congress evidenced its intent that a person be able to recover for the
19   telemarketer's failure to institute the minimum procedures for maintaining a do-not-call list
20   as well as the additional harm of the call being automated.” Thus, “a person may recover
21   statutory damages of $1500 for a willful or knowing violation of the automated-call
22   requirements, § 227(b)(3), and $1500 for a willful or knowing violation of the
23   do-not-call-list requirements, § 227(c)(5)—even if both violations occurred in the same
24   telephone call.” ​Charvat v. NMP, LLC,​ 656 F.3d 440, 448-9 (6th Cir. 2011).
25           104. Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct
26   in the future.
27
28


                                                     22
       Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 23 of 24


 1                                       VII. Relief Requested
 2          105. WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs the
 3   following relief against Defendants:
 4          106. Plaintiffs seek an amount not less than $10,887,000 as a result of Defendants’
 5   violations of 47 U.S.C. § 227(b).
 6          107. Plaintiffs seek an amount not less than $4,353,000 as a result of Defendants’
 7   violations of 47 U.S.C. § 227(c).
 8          108. Plaintiffs seek costs pursuant to 28 U.S.C. § 1920.
 9          109. Plaintiffs seek judgment interest pursuant to 28 U.S.C. § 1961.
10          110. Plaintiffs seek injunctive relief prohibiting such conduct in the future.
11          111. Plaintiffs seek any other relief the Court may deem just and proper.
12
13                                          VIII. Jury Demand
14          112. Plaintiffs request a trial by jury of all claims that can be so tried.
15
16
17
18          Date: 4/24/2020                       Respectfully submitted,
19
20                                                /s/ ​Kristie Fischer​              ​.
                                                  Kristie Fischer
21                                                NV Bar No. 11693
22
23                                                /s/ ​Rebecca Evans ​          ​.
                                                  Rebecca Evans (PHV to be submitted)
24                                                Utah Bar No. 16846

25                                                LawHQ, LLC
26                                                Attorneys for Plaintiffs

27
28


                                                  23
Case 2:20-cv-00752-JAD-EJY Document 1 Filed 04/27/20 Page 24 of 24




                                24
